*511Judgment affirmed. The seizure of evidence upon which the conviction is based was an incident to a lawful arrest on sufficient cause in a place open to public access. Therefore, the fact a search warrant was defective, as the People concede, because it was a general warrant (cf. Marcus v. Search Warrant, 367 U. S. 717; Stanford v. Texas, 379 U. S. 476) did not preclude the reception in evidence of exhibits seized as an incident to the arrest.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan.